Citation Nr: 1742429	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.

2. Entitlement to service connection for a low back disorder as secondary to a right knee disorder.

3. Entitlement to service connection for a left hip disorder as secondary to a right knee disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was later transferred to the RO located in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.   During that hearing, the Veteran and his representative clarified that they were not seeking direct service connection for a right knee disorder.  Instead, they indicated that they were only claiming entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.  They further clarified that they were only seeking service connection for the back disorder and left hip disorder on a secondary basis; they were not claiming that those disorders were directly related to his military service.  A transcript of the hearing is of record.

In December 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran has been shown to have an additional right knee disability of patella baja resulting due to chronic tendon rupture that occurred in October 2008

2.  Delay in treatment on VA's part caused the Veteran's additional right knee disability.

3.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.

5.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.

5.  The Veteran's back disorder did not manifest in service and is not otherwise related to the Veteran's military service or to a service-connected disability.

6.  The Veteran's left hip disorder did not manifest in service and is not otherwise related to the Veteran's military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability, diagnosed as right knee patella baja, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 

2.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A back disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability, to include residuals of a traumatic brain injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.  A left hip disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability, to include residuals of a traumatic brain injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


I.  38 U.S.C.A. § 1151

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C.A. § 1151 for a right knee disability is warranted.

The Veteran has indicated that he injured his right knee in September or October 2008 after falling off a ladder.  The Veteran has contended that he currently has a right knee disorder that developed as a result of his VA treatment in December 2008.  In particular, he has claimed that there was a delay in his care, as his physician did not inform him about a possible tear until many years later, which in turn, caused him additional right knee problems. 

An October 2008 VA treatment record noted that the Veteran was cutting limbs on a ladder when he fell and a chainsaw landed on his right knee three weeks earlier.  There was moderate swelling across the patella.  The physician noted a possible healing crack superior patella.  

The Veteran later sought treatment at VA in December 2008.  The Veteran reported knee pain from an injury in September.  The plan was for the Veteran to undergo an MRI for his knee.  An August 2009 record noted that the Veteran still complained of right knee pain.  The Veteran asked for an orthopedic appointment and stated he had been to physical therapy and was told nothing could help.   The record indicated that the Veteran was sent for physical therapy and given medication.

A May 2010 private treatment record noted that the Veteran jumped off of a ladder, hit his knee with a chainsaw, and felt a pop approximately two years earlier.  The physician noted that the Veteran went to the VA and never had it treated, even though he had a quad tendon rupture.  He did not know he had a tendon rupture and went to the doctor to see what could be done now.  He could extend his leg, but it felt like it was weak and gave out.  The Veteran was diagnosed with right knee patella baja secondary to chronic tendon rupture.  The physician noted that he could have fixed this initially when he had the injury, but not at this stage and with any significant benefit.

The Veteran was afforded a VA examination in June 2015.  The examiner concluded, after a review of the VA electronic treatment records, that the treatment the Veteran received through the VA healthcare system resulted in additional disability due to error in judgment or similar instance of fault on the part of the VA.  The examiner stated that his conclusion was supported by the documentation on December 11, 2008, in which the Veteran presented to VA with right knee pain attributed to an injury in October 2008.  The December 11, 2008, note indicated that an MRI was ordered with notification of the findings to the Veteran and that he was sent for physical therapy.  The Veteran then went to the VA requesting an orthopedics consultation after he was seen by physical therapy (rehabilitation medicine) and told that they were unable to assist with the right knee condition.  The January 19, 2009, MRI revealed a right partial tear of the patellar tendon and strain of the right quadriceps tendon.  On February 24, 2009, the primary care physician, after learning of the MRI results, requested input to orthopedics.  A March 3, 2009, note by the orthopedist asked for the Veteran to be scheduled for an orthopedics appointment.  However, no appointment to orthopedics is documented, despite the request by the orthopedic surgeon.  On August 12, 2009, the Veteran again requested that he be scheduled for a consultation with orthopedics.  At that visit with the same physician who had seen him in December 2008, no referral to orthopedics was made.  That physician had reviewed the MRI, had apparently asked the orthopedist to review the MRI, and had seen that physical therapy had indicated they could not offer the Veteran any resolution of the pain in the right knee.  Lortab, knee exercises, and referral to physical therapy were provided to the Veteran, but there was no request for an orthopedic consultation.  On October 7, 2010, it was noted that there was documentation of an injury to the right knee two years previously, stating that there was a tear to the tendon with no referral to orthopedic surgery, and "now it is too late to have fixed".   A private orthopedist confirmed that the patellar tendon repair was delayed too long to be repaired in a letter dated on May 22, 2010.  

The June 2015 VA examiner concluded that, based on the evidence of record, it appeared that there was an unnecessary delay in the treatment and fault on the part of the VA, particularly in light of the orthopedic surgeon's entry in the treatment record on March 3, 2009, stating "Please have him schedule [ sic] an appointment ."  The appointment with the orthopedic surgeon was not scheduled and apparently not recognized by the primary care physician in the later evaluations of the Veteran, which included documentation of continuing complaints with the right knee.  The examiner indicated that it was less than likely the degenerative arthritis of the right knee was caused by the events in 2008 to 2009 and treatment at the VA; however, it was impossible to separate the functions of the tendons, internal components, and bone because the components work together as a unit.  Thus, the examiner indicated that the right knee condition should be considered as a unit for disability purposes.

Based on the foregoing, the Board concludes that the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 have been met.  Specifically, the Board finds that the Veteran has an additional right knee disability of patellar baja resulting from the delay of VA care in December 2008.  As noted above, the Veteran's private physician stated in a March 2010 record that he was diagnosed with right knee patella baja secondary to the chronic tendon rupture.  The physician noted that he could have fixed this condition initially when the Veteran had the injury, but not at this stage with any significant benefit.

Moreover, the Board finds that the evidence shows that there was carelessness, negligence, lack of proper skill, or error in judgment on VA's part in treating the Veteran's right knee disability.  As discussed above, the June 2015 VA examiner stated that it appeared that there was an unnecessary delay in the treatment and fault on the part of VA.  

Accordingly, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


II.  Bilateral Hearing Loss and Tinnitus 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (including sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has asserted that his bilateral hearing loss and tinnitus are related to his military noise exposure.  He has claimed that the disorders are due to the gun directory being located directly behind and above his battle station in the Navy. 

In this case, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.   The June 1970 reenlistment and April 1973 discharge examinations noted the Veteran's ear examination to be normal.  The Veteran's whisper voice test was 15/15 on both sides, which was considered normal.  However, the Board notes that the whisper voice test is a less precise indicator of hearing loss than audiometric testing.  

The record also contains multiple hearing screenings for the Corp of Engineers from 1973 to 2002.  An October 1998 Memorandum addressing the Veteran's revised baseline audiological records stated that, on September 23, 1998, the Veteran received an in-depth evaluation to determine if his hearing ability had decreased significantly from his baseline audiogram conducted on August 6, 1987.  The test indicated that the Veteran's hearing ability had decreased 30 decibels in his left ear and 35 decibels in his right ear.  


The Veteran was afforded a VA examination in March 2012 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner noted a diagnosis of bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the hearing examinations performed during military service were within normal limits.  Once the exposure to noise was discontinued, there was no significant further progression of hearing loss as a result of the noise exposure (Dobie R Medical-Legal Evaluation of Hearing Loss 2001).  Therefore, any hearing loss measured in the future could not have been caused by past exposure to high intensity noise in the military.  The Veteran also reported an extensive history of recreational (hunting) and occupational noise exposure working at a hydroelectric power plant for 34 years, where he was monitored under a hearing conservation program.  The Veteran reported that his "baseline was changed several times" during this time, suggestive of threshold shifts during occupational working time.

Additionally, at the March 2012 VA examination, the Veteran reported bilateral intermittent tinnitus that began 10 to 15 years ago, with no particular precursor.  The examiner concluded that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus was at least as likely as not (50% probability or greater) a symptom associated with the hearing loss.  The examiner also stated that the Veteran's tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  He indicated that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure, according to e-mail contact with P.J.J., Ph. D., Sc. D., M.B.A., Professor, Department of Otolaryngology, Emory University School of Medicine, and contributing author of the book Tinnitus: Theory and Management, ed. J.B. Snow, Jr., BC Decker Hamilton, London, 2004. 

The Veteran was afforded an additional VA examination in May 2015.  The examiner noted a diagnosis of bilateral sensorineural hearing loss and concluded that the disorder was not at least as likely as not caused by or a result of an event in military service.  The examiner observed that the Veteran served on active duty from 1967 to 1973 with an MOS as fire control technician and reported military noise exposure from having a duty station and general quarters above and behind a gun mount for 2 to 3 years.  He reported that others noticed a decrease in his hearing shortly after his separation from service. Following service, he worked for the Corps of Engineers at a hydroelectric power plant for 34 years where hearing protection and annual testing was required.  He also reported an extensive history of recreational hunting/shooting (right-handed with hearing protection used for shooting only), as well as motorcycle use for 7 to 8 years at a younger age and occasional chainsaw, power tool, and lawn equipment use.  He further reported a family history of hearing loss (father, also with history of noise exposure).

The examiner stated that the Veteran's enlistment evaluation from October 17, 1966, indicated hearing sensitivity within normal limits (no calibration was indicated, but the number of negative thresholds suggest ASA calibration; thresholds were compared in both converted and unconverted states re: ISO vs. ASA calibration).  Only a whisper voice test was completed at separation, which was insufficient to confirm or deny a significant threshold shift.  However, hearing conservation records were available for 1973 (left ear) and 1979 (right ear) through 2003.  

The examiner stated that, in the right ear, a pan frequency shift was noted from 1966 to 1979, although all thresholds were within normal limits on both evaluations.  In the left ear, a significant threshold shift was noted at 500 and 1000 Hertz only from 1966 to 1973.  These shifts were not consistent with a noise-induced hearing loss (which presents as a notching configuration in the 3000 to 6000 Hertz frequency region) and was more likely as not due to differences in calibration.  (When the 1966 was converted from ASA to ISO, the only remaining shift was a 15 decibel shift at 1000 Hertz that is not suggestive of a noise-induced shift ).

The examiner noted that hearing conservation records indicated significant threshold shifts and high frequency hearing loss in both ears from 1979 through 2002.  However, records indicate the onset of the shifts to be more likely as not following active duty.  An evaluation on May 16, 1995, noted "hunting, shooting 172 mm right shoulder", and all evaluations from this period indicated high frequency asymmetry consistent with right-handed shooting.  

The examiner further noted that the Institute of Medicine (IOM) (2006) stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), there was no evidence to conclude that the Veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure.

In reference to the Veteran's claim for tinnitus, the VA examiner noted that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  According to e-mail contact with P.J.J., tinnitus has an immediate onset after significant noise exposure.  Additionally, the examiner stated that there was no evidence in the record that the claimed tinnitus was causally related to noise injury.  Because there was no evidence that hearing loss or significant threshold changes consistent with noise exposure occurred during military service, there was no basis on which to conclude that claimed tinnitus was caused by noise exposure.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure is speculative.  In order to give an opinion that tinnitus is related to noise exposure, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of
some latent, undiagnosed noise injury.  Such an opinion directly contradicted the objective evidence in the record.  Rather, occupational and recreational noise exposure were possible factors.  Lastly, the examiner stated that, according to the text, Tinnitus Theory & Management, J.B.S., Jr, M.D., BC Decker Inc., 2004, "In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies show that presbycusis is the most prevalent cause of tinnitus followed by excessive noise exposure".

As shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes, and he has reported the presence of and has been diagnosed with tinnitus.  See 38 C.F.R. § 3.385.  Furthermore, he has alleged that he was exposed to noise from his service.  The Veteran is considered competent to relate a history of noise exposure during service.  Although he has a current diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing probative medical evidence does not show that these conditions manifested in service, within one year of separation, or are otherwise related to service.  

The Board notes that neither sensorineural hearing loss and tinnitus nor manifestations sufficient to identify either disease entity are shown during service.  Rather, the hearing tests taken throughout active service were essentially normal, and the Veteran denied having any history of ear trouble during that time period.  While the Veteran now states that his hearing loss and tinnitus began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309 (a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss or tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303 (b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge the Veteran's statements that his hearing loss began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he repeatedly denied having ear trouble or hearing loss during service.  There was also objective post-service evidence showing normal hearing.  The Board finds that this affirmative evidence outweighs the Veteran's more recent assertions of an onset in service.

Nevertheless, the Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board finds that the March 2012 and May 2015 VA examiners' opinions are adequate and the most probative evidence of record on this matter.  The examiners reviewed and detailed the relevant evidence in the claims file.  They concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure therein.  Specifically, the May 2015 VA examiner noted the records indicating an onset of significant threshold shifts and high frequency hearing loss in both ears from 1979 through 2002 to be more likely as not following active duty.  Additionally, the examiner observed that the May 1995 evaluation noted that the Veteran hunted and shot from his right shoulder, and all evaluations from this period indicated high frequency asymmetry consistent with right-handed shooting.  The March 2012 VA examiner also noted that the Veteran reported extensive history of recreational (hunting) and occupational noise exposure working at a hydroelectric power plant for 34 years, where he was monitored under a hearing conservation program.  The May 2015 examiner also noted that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

Additionally, the May 2015 VA examiner noted that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  As there was no evidence that hearing loss or significant threshold changes consistent with noise exposure occurred during military service, there was no basis on which to conclude the claimed tinnitus was caused by noise exposure.  

The Board has considered the statements of the Veteran that his current hearing loss and tinnitus are related to his military noise exposure.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of these disorders, falls outside the realm of common knowledge of a lay person, as there was a delayed onset and intervening noise exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming that he is competent to provide such an opinion, the Board finds that the VA examiners' opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  The examiners also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Back Disorder and Left Hip Disorder 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

As noted above, the Veteran has not contended that his back disorder and left hip disorder manifested in service or within one year thereafter or are otherwise directly related to his military service, and the evidence does not show otherwise.  Rather, he has claimed that the disorders are secondary to his right knee disorder.  Specifically, the Veteran has stated that he favored the right side.  

Treatment records show a diagnosis of left hip degenerative joint disease (DJD) surgically treated with a total hip arthroplasty in April 2011.  Additionally, records show a diagnosis of degenerative arthritis of the spine.

The Veteran was afforded a June 2015 VA examination at which time the examiner concluded that the left hip degenerative arthritis with a left hip arthroplasty was less than likely aggravated and was not caused by and/or worsened by a right knee tendon tear disability.  The examiner's conclusion was supported by the private orthopedic records and the operative report dated on April 19, 2011.  He indicated that the degenerative arthritis prompting the left hip surgery was already chronic and well advanced, per the operative report and private records prior to any right knee injury in October 2008.  The examiner stated that the evidence from the private records and those from VA simply do not support a finding that favoring of the right knee due to the patellar injury would have or could have caused the extent of degenerative arthritis in the left hip that was found during the operation in April 2011.  There was degenerative arthritis that was chronic at time of the MRI of the right knee in 2009; therefore, the degenerative arthritis was already a chronic process present in multiple weight-bearing joints unrelated to any right knee patella tendon tear in October 2008.  The current finding of moderate degenerative in the right hip provided further evidence that the degenerative joint disease was widespread and more likely due to general wear and tear than the specific right knee dysfunction.  Additionally, it was less than likely there was any causation of the right knee to the left hip based on the orthopedic evaluation on October 11, 2011.  

In reference to the Veteran's back disorder, the examiner concluded that the lumbar spine degenerative arthritis and degenerative disc was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an a right knee patellar tendon disability.  The conclusion was supported by the November 2010 VA x-ray findings that clearly showed facet hypertrophy of the L3-L4, L4-L5, and L5-S1 vertebrae indicating degenerative arthritis.  There was also evidence of endplate osteophytes at L1 and L2, which would less than likely be related to any knee condition.  The additional mild degenerative disc disease from T12- L1 and at L5-S1 was also less than likely caused by or worsened by any right knee condition with tendinopathy.  It was illogical for any of the findings in the low back to be related to a right knee tendon condition that began in 2008 when the degenerative findings in the low back were symmetrical and likely as not much longer in causation than any right knee injury that began in 2008, based on the severity of condition on back x-rays taken in 2010.

There is no medical otherwise relating the Veteran's current back and left hip disorders to his military service or to a service-connected disability.

The Board has considered the statements of the Veteran that his current back disorder and left hip disorder are secondary to his right knee disorder.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of these disorders and whether they are caused or aggravated by another disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   Moreover, even assuming that he is competent to provide such an opinion, the Board finds that the VA examiner's opinions is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and lay statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a low back disorder and a left hip disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder, diagnosed as right knee patella baja, is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left hip disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


